UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Amendment No. 1 Under the Securities Exchange Act of 1934 LENNAR CORPORATION (Name of Issuer) Class A Common Stock, par value $0.10 per share (Title of Class of Securities) (CUSIP Number) December 31, 2011* (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). *This amendment reports changes in beneficial ownership in the 2011 calendar year. CUSIP No.526057302 1 Name of Reporting Person:Taube Hodson Stonex Partners LLP I.R.S. Identification No. of above person (entities only):Not Applicable 2 Check the Appropriate Box if a Member of a Group (See Instructions):(a) o (b) x 3 SEC Use Only 4 Citizenship or Place of Organization:England NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 Sole Voting Power:4,214,245 6 Shared Voting Power:-0- 7 Sole Dispositive Power:4,214,245 shares 8 Shared Dispositive Power:-0- 9 Aggregate Amount Beneficially Owned by Each Reporting Person:4,214,245 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares(See Instructions): o 11 Percent of Class Represented by Amount in Row (9):2.7 %** 12 Type of Reporting Person:FI ** Based on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended August 31, 2011, as of September 30, 2011 there were 155,704,729shares of Class A Common Stock outstanding. Item 1. (a) Name of Issuer: Lennar Corporation (b) Address of Issuer's Principal Executive Offices: th Avenue, Suite 400, Miami, Florida 33172 Item 2. (a) Name of Person Filing: Taube Hodson Stonex Partners LLP (b) Address of Principal Business Office or, if none, Residence: Cassini House 1st Floor, 57-59 St. James’s Street, London, SW1A 1LD, England (c) Citizenship: England (d) Title of Class of Securities: Class A Common Stock, par value $0.10 per share (e) CUSIP Number:526 Item 3. If this statement is filed pursuant to §240.13d-1(b) or §240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded form the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) x A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with §240.13d-1(b)(1)(ii)(K).If filing as a non-U.S. institutionin accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:4,214,245 shares (b) Percent of class: 2.7% (c) Number of shares as to which the person has: (i) sole power to vote or to direct the vote:4,214,245 shares (ii) shared power to vote or to direct the vote:-0- (iii) sole power to dispose or to direct the disposition of:4,214,245 shares (iv) shared power to dispose or to direct the disposition of:-0- Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certification By signing below the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect.Further, to the best of the undersigned’s knowledge and belief, the foreign regulatory scheme applicable to the undersigned as an investment manager regulated by the Financial Services Authority in the UK is substantially comparable to the regulatory scheme applicable to the functionally equivalent U.S. institution. The undersigned also undertakes to furnish to the Commission staff, upon request, information that would otherwise be disclosed in a Schedule 13D. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:January 19, 2012 TAUBE HODSON STONEX PARTNERS LLP By:/s/Wayne Jacobs Wayne Jacobs – Financial Controller
